DUGGAN, J.,
concurring specially in part and dissenting in part. Rather than focus on whether the State has defined a constitutionally adequate education with sufficient specificity, I believe we should focus on whether House Bill 616 provides municipalities with sufficient funding to pay for a constitutionally adequate education. A specific definition of adequacy is meaningless without a determination of its cost, and, unlike the task of defining a constitutionally adequate education, there exist concrete methodologies for determining the cost.
The sufficiency of funding in light of the cost of a constitutionally adequate education, however, is a factually-driven question appropriate for resolution through a trial. Accordingly, I would remand this case to the superior court now for a trial on that and the other related issues in this case.
*164I
A brief examination of the history of House Bill 616 and some of its current provisions suggests that there may be some validity to the plaintiffs’ argument that the State has. sidestepped its constitutional obligation to provide an adequate education.
House Bill 616 was based in large part on funding legislation that was debated during the 2003 and 2004 legislative sessions. See N.H.S. JOUR. _(June 9, 2005). During those debates, one senator acknowledged that the legislature was “only going to spend so much money, regardless of what [an] adequate education costs.” N.H.S. JOUR. 1242 (2004). Another senator admitted that the legislature “arbitrarily set $428 million as the amount... [it was] willing to spend on an adequate education” and then “backed into figuring out how to pay for an adequate education based on the numbers[,] not based on the needs of the children of this state.” Id. at 1262.
In a letter written to the Governor, the senate president and the speaker of the house in 2004, the attorney general raised significant and specific concerns regarding the constitutionality of that legislation. See Letter from Attorney General Peter Heed to Governor Benson, President Eaton, and Speaker Chandler (April 27, 2004) (reprint on file with court). Although House Bill 616 is not identical to that earlier legislation, it includes two of the features about which the attorney general was concerned: (1) House Bill 616 repeals the statutory provision calculating the cost of an adequate education, replacing it with provisions that distribute State educational aid based upon property value, see Laws 2005, 257:6, :22, II; and (2) the word “adequate” has been stricken throughout the statute, see, e.g., Laws 2005, 257:15. See also Letter from Attorney General Peter Heed, supra. Although criticism from legislators and the attorney general regarding previous legislation certainly does not render House Bill 616 unconstitutional, it provides important context for the issues now before us.
Furthermore, various provisions of House Bill 616 appear to support the plaintiffs’ claim that it does not pass constitutional muster. First, it is unclear from the statutory scheme whether the distribution of education aid is linked to providing each community with the funds necessary to provide an adequate education. Second, the substitution of “equitable” for “adequate” in RSA 193-E:2 and other statutory provisions, see, e.g., Laws 2005, 257:15, calls into question whether House Bill 616 is actually designed to fund a constitutionally adequate education. Third, given that the office of the legislative budget assistant projected the statewide cost of an adequate education to be over $909 million for fiscal year 2001, see *165Opinion of the Justices (Reformed Public School Financing System), 145 N.H. 474, 476 (2000), and if, as the plaintiffs allege, the legislature appropriated only $837 million for fiscal year 2006, then there may be considerable strength to the plaintiffs’ argument that the funding provided in House Bill 616 is insufficient to fund a constitutionally adequate education. That argument, however, is heavily fact-driven and requires further factual development.
II
As explained by the majority, the plaintiffs argue that House Bill 616 is unconstitutional on a variety of grounds. The majority chooses to focus at this juncture only on what it views as the legislature’s failure to define the components of a constitutionally adequate education.
The State argues that it has defined a constitutionally adequate education in RSA 193-E:2 (Supp. 2005). I acknowledge that the definition contained therein merely reflects the seven “general, aspirational guidelines for defining educational adequacy” that we articulated in Claremont School District v. Governor, 142 N.H. 462, 474 (1997) (hereinafter Claremont II). Although I agree that a further statutory articulation of the specific components of a constitutionally adequate education would certainly be more conducive to judicial review in any challenge made under any of the Claremont II mandates, I do not think that the statutory schemes of Montana and Washington, for example, are illustrative of any ideal to which we should instruct the legislature to aspire. Although the majority cites these two statutory schemes, among others, as demonstrating how a State might “define[] the substantive content of [an] educational program implementing [a] general definition[]” of adequacy, each statutory scheme offers a different level of specificity and neither provides meaningful guidance to the legislature as to how it should define that “substantive content.” It is thus unclear to me what level of statutory specificity as to the definition of a constitutionally adequate education is compelled by the Constitution. I do not think that further legislative action regarding the definition is a prerequisite for consideration of the other issues raised in this case. Rather, I believe that RSA 193-E:2 provides a sufficient starting point.
Moreover, although Claremont II requires the State to define a constitutionally adequate education, determine the cost of that education, fund that education with constitutional taxes, and ensure provision of that education through accountability, see Claremont School Dist. v. Governor (Accountability), 147 N.H. 499, 505 (2002), it does not create a scheme under which any single piece of education funding legislation failing to satisfy any one of the Claremont II mandates will automatically be *166unconstitutional. I therefore respectfully disagree with Justice Galway’s conclusion that House Bill 616 is rendered unconstitutional merely because it does not explicitly define the components of a constitutionally adequate education. While the obligation to articulate this definition remains, Claremont II does not require us to declare funding legislation unconstitutional for this reason alone.
Ill
Regardless of whether the components of an adequate education have been defined with specificity, I think it is important to identify the real issue presented in this case. The central issue is not whether the State has defined a constitutionally adequate education. Rather, the plaintiffs’ fundamental complaint is that, by virtue of House Bill 616, the plaintiff school districts are receiving less education funding from the State than they have received in the past. They seek to invalidate House Bill 616 so as to restore the funding that the State previously provided. The core of this appeal is the basic question of whether the State has, in House Bill 616, fulfilled its constitutional obligation to fund an adequate education. Accordingly, I disagree with the majority’s decision to focus on the question of whether the State has satisfied its obligation to define a constitutionally adequate education.
Determining whether the State has fulfilled its constitutional obligation to fund a constitutionally adequate education cannot be done solely by examining the provisions of House Bill 616 and the limited factual record before us on appeal. Further factual development is necessary to determine whether there are municipalities that are not receiving sufficient funding from the State to pay for an adequate education. Thus, I would remand this case to the trial court for further factual development regarding whether the funding provided in House Bill 616 is sufficient to fund a constitutionally adequate education.
On remand, in order to determine whether any municipalities are receiving insufficient funding, the trial court would have to consider the cost of a constitutionally adequate education. Because neither House Bill 616 nor any other statute purports to calculate the cost of an adequate education, in the absence of any further action on the part of the legislature, it would be up to the trial court to consider that cost.
Determining the cost of a constitutionally adequate education may not be an easy task. With RSA 193-E:2 already established as the starting point for what a constitutionally adequate education must provide, it would likely fall into the hands of educational experts to inform the trial court as to whether the funding provided by the State in House Bill 616 is sufficient to fund a constitutionally adequate education. Making this determination *167would be an arduous process — one far better suited for elected decision-makers rather than a single member of the judiciary.
However, courts are “well suited to interpret and safeguard constitutional rights and review challenged acts of our co-equal branches of government — not in order to make policy but in order to assure the protection of constitutional rights.” Campaign for Fiscal Equity, Inc. v. State, 801 N.E.2d 326, 349 (N.Y. 2003) (affirming trial court’s determination that state funding system failed to provide the constitutionally-required level of education in New York City and ordering the State to determine the actual cost of providing that education). We should not shy away from the need to determine the cost of a constitutionally adequate education in order to ensure that it is being funded by the State. “It is our duty to uphold and implement the New Hampshire Constitution.” Claremont II, 142 N.H. at 475. We must act to ensure that constitutional rights are protected, and we cannot ignore the possibility that the State may not be meeting its constitutional obligation to provide an adequate education to the children of this State.
If we were to remand this case, as I suggest, the trial court would not be the first ever to consider how to determine the cost of an adequate education. Although the facts necessary to make a determination would come from experts and other witnesses’ testimony, general guidance regarding computational methods exists in opinions from courts in other jurisdictions, see, e.g., Hancock v. Driscoll, No. 02-2978, 2004 WL 877984, at *118-29 (Mass. Super. Ct. Apr. 26, 2004) (hereinafter Hancock I), report and recommendation rejected by Hancock v. Commissioner of Educ., 822 N.E.2d 1134, 1136-37 (Mass. 2005), and also in one legislatively-authorized study that is specific to New Hampshire, see J. Augenblick el al., Alternative Approaches for Determining a Base Figure and Pupil-Weighted, Adjustments for Use in a School Financing System in New Hampshire (Nov. 30, 1998), in FINAL REPORT OF THE ADEQUATE Education Costs and Municipal Grant Distribution Commission, SB 462 (Dec. 17,1998) (attachment B).
In Hancock I, a Massachusetts Superior Court judge conducted a trial for the purpose of finding facts and making recommendations to the Supreme Judicial Court of Massachusetts on the issue of whether the Commonwealth of Massachusetts was failing to provide its students “with the level and quality of education required by the Massachusetts Constitution.” Hancock I, 2004 WL 877984, at *1. One of the many issues addressed in the report was the adequacy of state funding for education. Id. at *118-29. At trial, the parties presented a number of expert witnesses who testified to the various methods for determining the cost of an adequate education. Id. at *118.
*168The report describes four basic analytical models for determining the cost of adequacy. Id. at *118-29. The “successful schools” model identifies school districts that perform at a predetermined level according to state performance standards and, by examining the amount that those school districts spend on their core educational programs, distills a base per pupil spending figure that represents the cost of adequacy. Id. at *119. Another model also identifies school districts that perform at a predetermined level according to state performance standards, but rather than determine a base per pupil cost, it compares the net spending of those schools with their legislatively-defined budgets to determine whether they are spending, on average, above their legislatively-defined budgets, which would suggest that funding of only the foundation budget amount is insufficient. Id. at *122-24. The “professional judgment” model utilizes panels of educational experts who determine, based upon the state constitution’s minimally-required skills or levels of achievement, what the necessary components are for providing such an education and, in turn, what the provision of those components will cost. Id. at *120-21. Finally, the “value added” analysis identifies the average statewide standardized test scores for certain demographic subgroups of students and then compares each district’s expected student performance, based upon its demographic make-up, to its actual student performance to determine whether increased spending results in students performing above their expected levels. Id. at *124-25.
Om1 own legislature, in previous legislation, utilized one of the above methodologies — the “successful schools” model — in arriving at a formula to determine the cost of an adequate education in New Hampshire. See, e.g., RSA 198:40 (1999) (amended 2003, 2004; repealed 2005). That statutory formulation was apparently derived from the 1998 study report prepared by John Augenblick and his colleagues. See Final Report OF the Adequate Education Costs and Municipal Grant Distribution Commission, supra at 4-5.
The study report proposed four possible formulas for calculating the cost of an adequate education in New Hampshire. J. Augenblick et al., Alternative Approaches for Determining a Base Figure and Pupil-Weighted Adjustments for Use in a School Financing System in New Hampshire, supra at 7-10. All four formulas were based upon the “successful schools” method described above. See id. at 1. Each of the four formulas differed in its method of identifying “successful schools.” See id. at 1-2. Three of the formulas identified the “successful schools” by considering a variety of input measures (e.g., student-teacher ratios and starting teacher salaries) and output measures (e.g., drop-out rate and performance on standardized tests). Id. at 7-10 & tables 1-A, 1-B. The *169fourth formula identified “successful schools” based solely upon one output factor — performance on standardized tests at forty to sixty percent. Id. at 10.
The legislature appears to have adopted the final formula proposed in the study report. In 1999, the legislature enacted RSA 198:40 (1999), entitled “Determination of Per Pupil Adequate Education Cost and Adequate Education Grant.” See Laws 1999, 17:41. The statute provided, in pertinent part:
I. [T]he cost per pupil shall be established using the following formula:
(a) The department of education shall calculate the base expenditure per pupil for each school district that operates an elementary school.... For each school district, this amount shall be divided by the average daily membership in attendance at the elementary school level to attain the base expenditure per pupil.
(b) The adequate education grant amount shall be calculated as follows:
(1) The department of education shall identify those school districts where 40 to 60 percent of the elementary pupils enrolled in the grades tested on the day testing began, achieved a scaled score [on the statewide standardized educational test], in all areas tested, equivalent to performance at the basic level or above.
(2) From the school districts identified in subparagraph 1(b)(1) of this section, the department of education shall then identify those school districts that have the lowest base expenditure per pupil....
(3) The department of education shall calculate the average base cost per pupil of an adequate education at the elementary school level by multiplying the base expenditure per pupil of each school district identified in subparagraph 1(b)(2) of this section by the average daily membership in attendance at each of the selected school districts, and add the results across all districts selected. This sum shall then be divided by the total average daily membership in attendance at the elementary school level in all of the selected school districts and the result shall be multiplied by .9025.
II. [Defining the “weighted average daily membership in residence” for a municipality as taking into consideration various factors.]
*170III. For each fiscal year, the statewide cost of an adequate education for all pupils shall be calculated by multiplying the average base per pupil cost of an adequate education by the statewide weighted average daily membership in residence of pupils and then adding 70 percent of total statewide transportation costs.
RSA 198:40 (1999). House Bill 616 repealed this calculation of the cost of an adequate education in its entirety. See Laws 2005,257:22, II.
While I do not necessarily endorse this particular formula for determining the cost of an adequate education, cf. Hancock I, 2004 WL 877984, at *119-20 & n.148 (criticizing a similar formulation as yielding illogical results, and noting that the test scores relied upon to identify “successful schools” under that formulation may not have reflected the students’ level of competence as required by the constitution), I note its prior existence in order to illustrate that a legislative calculation of the cost of an adequate education is far from impossible.
In light of the foregoing, I would remand this case to the trial court for further factual development and a determination of whether the State is providing sufficient funding to pay for a constitutionally adequate education. I note that I would not expect the trial court to craft its own definition of an adequate education, or to determine with any precision the cost of providing that education to every child in the State. Rather, I would expect the trial court to begin with the seven factors articulated in Claremont II, and codified in RSA 19S-E:2, as guidelines for the provision of an adequate education, and from there consider whether the funding provided under the current statutory scheme is sufficient to pay the cost of that education.
IV
The majority concludes that the legislature must define a constitutionally adequate education before this case is given any further consideration. In my view, however, because a number of methodologies already exist to determine the cost of a constitutionally adequate education, it would be less problematic for the legislature to determine the cost of that education than it would be for it to look to the Washington and Montana statutes for guidance to further define the components of that education. More fundamentally, even if the legislature provides a more specific definition of an adequate education, that definition is meaningless unless the legislature also determines what that specifically-defined education will cost. A legislative determination of the cost of a constitutionally adequate education would more quickly advance the *171process of establishing a constitutionally sound statutory scheme for the future education of New Hampshire’s children. Indeed, in my view, a legislative determination of the cost of a constitutionally adequate education using an acceptable method for determining that cost could also satisfy the need to define a constitutionally adequate education.
Hopefully, a trial will not be necessary in this case. Hopefully, in the interim, the Governor and legislature will, using an acceptable method, determine the cost of a constitutionally adequate education at a level that satisfies constitutional concerns and addresses the issues raised by the plaintiffs.